645 So.2d 552 (1994)
Kevin J. STEFFA, Appellant,
v.
STATE of Florida, Appellee.
No. 93-02232.
District Court of Appeal of Florida, Second District.
November 16, 1994.
Ann Lyman Steffens, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Brenda S. Taylor, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Affirmed. See State v. Tremmel, 644 So.2d 102 (Fla. 2d DCA 1994). As in Tremmel, we certify the following question:
IS SECTION 784.048, FLORIDA STATUTES (SUPP. 1992), FACIALLY UNCONSTITUTIONAL AS VAGUE AND OVERBROAD?
DANAHY, A.C.J., and SCHOONOVER and FULMER, JJ., concur.